Citation Nr: 1000401	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected erectile dysfunction or 
service-connected left genito-femoral neuralgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the Veteran's appeal in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to service connection for 
depression, to include as secondary to service-connected 
erectile dysfunction or service-connected left genito-femoral 
neuralgia can be adjudicated.  Specifically, it is determined 
that a review of the Veteran's claims file, as well as, an 
addendum to the July 2009 VA examination is necessary, for 
the reasons discussed below.    

The Veteran contends that he currently suffers from 
depression, due to his service-connected erectile dysfunction 
and/or service-connected left genitor-femoral neuralgia.

As noted in the prior remand, VA treatment records include a 
November 2007 record in which the physician reported that the 
Veteran's mood is "influenced" by his service-connected 
erectile dysfunction.  

Pursuant to the May 2009 remand, the Veteran was afforded a 
VA examination in July 2009 and was diagnosed with major 
depressive disorder.  The examiner opined that the Veteran's 
current psychiatric condition was not related to service or 
caused by the service-connected erectile dysfunction or 
service-connected left genito-femoral neuralgia and gave a 
rationale for those opinions.  The examiner further opined 
that the Veteran's major depressive condition was less likely 
than not aggravated by his service-connected erectile 
dysfunction and/or service-connected left genito-femoral 
neuralgia, but did not give any rationale, as requested in 
the remand.  The appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

On remand, the Veteran's claims file should be reviewed and 
an addendum to the aforementioned examination should be 
performed.  The AMC/RO should ensure that all requested 
development has been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The July 2009 VA examiner should 
review the Veteran's claims file and 
provide an addendum to the July 2009 VA 
examination, specifying whether the 
Veteran's diagnosed major depression is 
aggravated by his service-connected 
erectile dysfunction and/or service-
connected left genito-femoral neuralgia.  
In providing an opinion, the examiner is 
requested to provide a detailed rationale 
regarding all determinations.  The 
examiner is requested to pay particular 
attention to the Veteran's post-service VA 
outpatient treatment records.  If the 
examiner who performed the July 2009 
examination is not available or determines 
that the requested opinion cannot be 
offered without an examination, the 
Veteran should be scheduled for an 
appropriate examination and the requested 
opinion obtained.  

Based on the review of the record, the 
examiner should answer the following 
question: 

Is it at least as likely as not that the 
Veteran's major depression was aggravated 
by the service-connected erectile 
dysfunction and/or the service-connected 
left genito-femoral neuralgia disability.  
If the Veteran's major depression was 
aggravated by the service-connected 
erectile dysfunction and/or the service-
connected left genito-femoral neuralgia, to 
the extent possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the psychiatric disability before the onset 
of aggravation. 

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


